—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion seeking dismissal of the complaint pursuant to CPLR 3211 (a). The allegation that defendant intentionally ignored a known hazard does not bring the case within the “intentional injury” exception to the exclusivity provision of the Workers’ Compensation Law (see, Workers’ Compensation Law § 11; Acevedo v Consolidated Edison Co., 189 AD2d 497, 500-501, lv dismissed 82 NY2d 748; Briggs v Pymm Thermometer Corp., 147 AD2d 433, 435; Ferrara v American ACMI, 122 AD2d 930, 931; Finch v Swingly, 42 AD2d 1035; see also, Patterson v Salvation Army, 203 AD2d 87, 88). (Appeal from Order of Supreme Court, Onondaga County, Elliott, J.— Dismiss Pleading.) Present — Pine, J. P., Wisner, Hurlbutt and Scudder, JJ.